DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. The abstract should be in the form of a single paragraph of no more than 15 lines and 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claim 1, from which claims 2-6 depend, on lines 21-23 the terms “mounting the joining block tool” and “dismounting the joining block tool” render the scope of the claim indefinite in that it is not clear ow or to what other component the joining block tool is to be mounted on or dismounted from, rendering the scope of the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-234426 A (JP’426). With respect to claims 1 and 6, JP’426 teaches a sliding gate device (10), in the Applicant supplied English language translation for example, including a fixed plate (28) having a fixed through hole connecting with a nozzle hole of an insert nozzle, the fixed plate connected to a molten steel container (29), a sliding plate (27) having a sliding side through hole which communicates with the fixed side through hole, and configured to move slidably relative to the fixed plate, a sliding device (cylinder 21) configured to slide a slider case holding the sliding plate, and a contact pressure control mechanism in which contact pressure is applied between the fixed plate and the sliding plate (see paragraphs [0015] and [0016] of the translation for example), the contact pressure control mechanism including a pair of surface pressure bars (14, meeting the limitation “support bars”) supported to move relative to the fixed plate, a joining block tool (the linking jig and linking block arrangement (17, 18) meeting the limitation of a joining block, with spring members 23 for generating a force for applying a contact pressure between the fixed and sliding plates, thereby showing all aspects of claim 1.
With respect to claims 2-5, JP’426 teaches a spring box (the spring cases) including cam members meeting these claim requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0008989 (the publication of the instant application) is also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk